  Case 19-00552             Doc 47         Filed 08/07/19 Entered 08/07/19 09:17:16                                  Desc Main
                                              Document Page 1 of 1
     UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: NIAMBI A RIGGINS THOMAS                                       ) Case No. 19 B 00552
                                                                  )
                                                       Debtor     ) Chapter 13
                                                                  )
                                                                  ) Judge: JACK B SCHMETTERER


                                                     NOTICE OF MOTION



   NIAMBI A RIGGINS THOMAS                                                     DAVID M SIEGEL
                                                                               via Clerk's ECF noticing procedures
   4960 190TH ST
   COUNTRY CLUB HILLS, IL 60478

   Please take notice that on September 04, 2019 at 10:00 am my designee or I will appear before the
   Honorable Judge JACK B SCHMETTERER at 219 South Dearborn Courtroom 682, Chicago, IL and
   present the motion set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, IL 60603 or by the methods indicated on August
   07, 2019.

                                                                                     /s/ Tom Vaughn


                                TRUSTEE'S MOTION TO DISMISS FOR TERM OF PLAN



   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On January 09, 2019 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. The debtor's plan was confirmed on June 05, 2019, for a period of 36 months.

   3. The plan will complete in 77 months, from the date of confirmation.



   WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect
   to a term of a confirmed plan, pursuant to § 1322 (d) and § 1307 (c) (6).


                                                                                     Respectfully submitted,

   TOM VAUGHN                                                                        /s/ Tom Vaughn
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
